UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

UNITED STATES OF AMERICA CASE NO. 2:08-CR-00227
VERSUS JUDGE JAMES D. CAIN, JR.

GEORGE L. ROMAN III (01) MAG. JUDGE PEREZ-MONTES

JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 83] of the
Magistrate Judge previously filed herein, with the undersigned having determined that the
findings are correct under the applicable law and noting the lack of objections to the Report
and Recommendation filed in the record,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the instant §
2255 Motion [doc. 79] be DENIED AND DISMISSED WITH PREJUDICE and that
the Motions for Evidentiary Hearing and Court-Appointed Counsel [doc. 80] be DENIED.

Rule 11 of the Rules Governing § 2255 Proceedings requires the district court to
issue or deny a certificate of appealability when it enters a final order adverse to the
applicant. After considering the record in this case and the standard set forth in 28 U.S.C.
§ 2253, the court denies a certificate of appealability because the movant has not made a

substantial showing of the denial of a constitutional right.
THUS DONE in Chambers on this JO day of , 2019.

LQ).

JAMES D. CAIN, JR
UNITED STATES DISTRICT JUDGE
